Citation Nr: 1736851	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for scar of the right ankle, residual of abscess excision.

4.  Entitlement to a rating in excess of 20 percent for functional disability of the right foot and ankle.

5.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

6.  Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to February 1959.

The matter of entitlement to service connection for an acquired psychiatric disorder came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in July 2013.  The issues are before the Board following a Board Remand in September 2015.  These matters were originally on appeal from rating decisions dated in January and March 2011of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

In April 2013 and May 2015, the Veteran testified at videoconference hearings.  Transcripts of those hearings are of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, entitlement to a rating in excess of 20 percent for functional disability of the right foot and ankle, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed acquired psychiatric disability.

2.  At no time during the appeal period has the Veteran's right ankle scar, the residual of an abscess excision, been shown to be deep, involve an area of 144 square inches or greater, or result in functional impairment or other disabling effects.

3.  At no time during the appeal period has the Veteran's bilateral pes planus been manifested by marked pronation, extreme tenderness of the plantar surface, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an evaluation in excess of 10 percent for scar of the right ankle, residual of an abscess excision, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's September 2015 Remand, the Appeals Management Center (AMC) scheduled VA examinations to determine the nature and etiology of any acquired psychiatric diagnosis; the current severity of right knee degenerative joint disease, right ankle scar, functional disability of the right foot and ankle, and pes planus; and the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities; readjudicated the Veteran's claim, issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2010, November 2010, and December 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the May 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  There has been no contention to the contrary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate these claims, and as warranted by law, affording VA examinations.  

The Veteran's service treatment records are, with one exception, not available.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id. Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In June 1999, the National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records were not available.  One record of hospitalized treatment for the left foot was mailed to the RO.  In a July 1999 letter, the RO informed the Veteran that his service records were not located and were likely destroyed in a fire at the NPRC.  He was asked to fill out an enclosed form and provide specific information to aid in locating any relevant service records.  The Veteran did not respond at that time.  In January 2002, the RO submitted a request to the NPRC to search for specific medical and dental records along with morning reports pertaining to the foot, leg, back, sinuses, and headaches.  The only document that was received is the same hospitalization record that was already a part of the file.  Based on these actions and statements from the Veteran, the Board finds that the RO has exhausted all avenues for obtaining potentially relevant service records and further attempts would be futile.  There are no other possible requests to be made or locations that have not been searched for records.  The RO has requested the Veteran's service records from all available sources.  The Veteran has been notified that these records are absent from his claims file.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for a psychiatric disorder.  In an October 2010 statement, he indicated that he was claiming service connection for a mental health condition not otherwise specified, such as but not limited to include anxiety, depression, and adjustment disorder as a result of his military service in the Army. During his April 2013 Board hearing, the Veteran testified that he did not like that he got depressed once in a while; that he was able to get himself out of it; and that he had never spoken with a doctor about mental illness; and that he had never received any medication.  The Veteran's wife indicated that he was not as cheerful as he was at age eighteen with the onset of his disabilities.  The Veteran's representative asserted that he did not know anyone that dealt with chronic pain due to service-connected disabilities that did not have depression.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As previously noted, the Veteran's service treatment records are unavailable for review; in this case, however, the Veteran does not contend that he sought treatment for psychiatric problems during service.  At the May 2015 Board hearing, the Veteran testified that he started noticing problems right after he came home from service, that he got depressed, and that he had not talked to anyone about his depression or sought any kind of treatment for it.  Post-service treatment records also do not reflect any diagnosis or treatment for an acquired psychiatric disability.  Although the Veteran reported feeling down, depressed or hopeless for several days in January 2015, the depression screen was noted to be negative for depression.  The remainder of his records from June 1999 to August 2016 are replete with denials of any psychiatric symptoms including anxiety, depression, and adjustment disorder.    

The Veteran underwent VA examination in May 2016 at which time he reported that he was very upset with VA with respect to his rating.  The Veteran denied any depressive symptoms and post trauma symptoms.  He also denied ever having manic symptoms, panic attack, hallucinations, delusions, and suicidal or homicidal ideations.  On Mental status examination, the Veteran's affect was full range, his mood was euthymic, his speech was normal, and his eye contact was good.  The Veteran noted to be very cooperative and pleasant throughout the evaluation as well as good natured and humorous.  He appeared to be of at least average in intelligence.  The veteran demonstrated adequate insight and judgment.  He was a reasonable historian for his past and recent history.  He was able to relate that history in a logical and sequential manner.  He did not appear to be responding to any internal stimuli and he was oriented to date, time and place.  There were no obsessive or ritualistic behavior noted.

The examiner found that the Veteran did not meet diagnostic criteria for any mental health diagnosis; and, therefore, had no need of therapy or psychotropic medications.  The examiner noted that the Veteran was able to maintain activities of daily living including personal hygiene, that he had not experienced a significant trauma since separating from the service, and that he did not evidence any mental health struggles.  The examiner noted that the Veteran did not have problems with drug or alcohol abuse and that there was not inappropriate behavior at that time or over the prior year.  The examiner noted that the Veteran had never been in treatment and had never been prescribed a course of psychotropic medications.  The examiner noted that the Veteran's thought processes and communication were intact and his social functioning was not impaired.  The examiner noted that the Veteran's employment had not been impacted throughout his lifetime and that he had been successfully employed.

As such, the record is absent any psychiatric diagnosis.  Thus, the medical evidence fails to show that the Veteran currently suffers from a psychiatric disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

In the absence of competent evidence that a chronic psychiatric disability exists which was caused by or aggravated by the Veteran's military service or service-connected disability, the criteria for establishing service connection for a psychiatric disability to include anxiety and depression  have not been established.  38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Ankle Scar

The Veteran's right ankle scar has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.  

Diagnostic Code 7801 provides ratings of 10 percent, 20 percent, 30 percent, and 40 percent for burn or other scars (not on the head, face, or neck) that are deep and nonlinear, depending on the size of the area involved.  Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.

Applying the rating criteria to the facts of this case, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's right ankle scar.  

The Veteran underwent VA examination in November 2010 at which time the examiner noted, "This veteran was reported to have well healed tender scar which was actually a typographical error which should have read well-healed nontender scar right ankle.  The area in which a boil was excised has been asymptomatic for many years."  The Veteran was diagnosed as having scar secondary to I&D [incision and drainage] of boil plantar surface right foot.  

The Veteran underwent VA foot examination in July 2013 at which time the examiner noted a history of abscess drainage from the dorsum of the right foot and that the Veteran stated no residual effects from this.  The examiner noted that the scar was minimal; it was not painful, unstable, or the total area greater than 39 square centimeters (6 square inches).  

The Veteran underwent VA examination in January 2016 at which time the Veteran reported that in 1957, he had abscess of right ankle that was opened and drained.  On physical examination, there was one scar 3 centimeters long and 0.2 centimeters wide.  The scar was faintly identified, was not raised, was well healed, and was non tender.  The scar was not painful, unstable, or a total area equal to or greater than 39 square centimeters.  

Thus, the medical evidence does not show that the Veteran's right ankle scar meets the criteria for a higher evaluation under Diagnostic Codes 7801, 7802, 7804, or 7805 as the evidence does not show that the right ankle scar is deep and nonlinear; superficial and nonlinear involving an area of 144 square inches or greater; or has disabling effects not considered in the skin rating codes. 

Bilateral Pes Planus

The Veteran's bilateral pes planus has been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Pursuant to Diagnostic Code 5276, a 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities. A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id.    

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Applying the rating criteria to the facts of this case, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's bilateral pes planus.  

At the November 2010 VA examination, the Veteran demonstrated tenderness to the mid plantar area of his right foot and the plantar surface of his left foot.  There was no pronation with mild arch which flattened on weight bearing.  The Veteran was diagnosed as having bilateral pes planus deformity.

The Veteran underwent VA examination in November 2011 at which time the examiner noted that the Veteran wore orthotics to decrease weight bearing arch pain which the Veteran continued to have with standing on hard surfaces for more than thirty to forty minutes.  The Veteran reported having pain on use of both feet but demonstrated no pain on manipulation, no swelling, no characteristic calluses, no extreme tenderness of plantar surface of either foot, no objective evidence of marked deformity of either foot, no marked pronation of either foot, no inward bowing of the Achilles tendon, and no marked inward displacement or severe spasm of Achilles tendon on manipulation.  The examiner indicated that the tenderness was not improved by orthopedic shoes or appliances, there was decreased longitudinal arch height on weight-bearing, and that the weight-bearing line fell over or medial to the great toe of both feet.  

At the July 2013 VA foot examination, x-rays revealed mild bilateral pes planus.  The examiner noted that the Veteran had bilateral flexible flat foot, that his arch was recreated when he plantar flexed his foot, and that he had custom shoes.  The examiner noted that the Veteran had tenderness to palpation in the plantar aspect of his bilateral feet as well as pain with forced dorsiflexion.  The Veteran also demonstrated pronation of the foot which was not excessive and corrected with plantarflexion but there were no severe spasms of the tendo-Achilles with manipulation.  In September 2013, the examiner who conducted the July 2013 examination stated, 

I have been asked to provide a detailed description of the symptomology associated with the veteran's bilateral pes planus.  As noted in the initial examination, the veteran has mild pes planus with recreation of his arch with toe flexion.  He was noted to have had mild pronation of the foot with minimal arch on standing.  He did not have a great deal of pronation or inward displacement of the tendo-achilles.  He did not have spasm of the tendo-achilles on manipulation.  He does have pain to palpation of the toes on bilateral feet as a result of his hammer toes.  He did not have marked pain to palpation over the plantar surfaces of his feet.  He did note some pain to palpation of the plantar aspect of his feet, but this was not severe.  He does have pain in bilateral feet when ambulating without his orthopedic shoes in place.  He states that his orthopedic shoes allow him to ambulate with a tolerable amount of pain.  ...

At the January 2016 VA examination, the Veteran reported pain accentuated on use of both feet.  There was no pain on manipulation of the feet, no swelling on use, no characteristic callouses, no extreme tenderness of plantar surface of either foot, no objective evidence of marked deformity of either foot, no marked pronation of either foot, no inward bowing of the Achilles tendon, and no marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  The examiner also noted that the weight bearing line did not fall over or medial to the great toe.  The Veteran did have decreased longitudinal arch height of both feet on weight bearing. 

Thus, the medical evidence does not show that the Veteran's pes planus meets the criteria for a 50 percent evaluation under Diagnostic Code 5276 as the evidence does not show that either foot is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation.  
  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is denied.

Entitlement to a rating in excess of 10 percent for scar of the right ankle, residual of abscess excision, is denied.

Entitlement to a rating in excess of 30 percent for bilateral pes planus is denied.


REMAND

In September 2015, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease and entitlement to a rating in excess of 20 percent for functional disability of the right foot and ankle for further development to include scheduling VA examinations to determine current severity of these disabilities.  

VA examinations were conducted on the Veteran's right knee, right foot, and right ankle in January 2016.  On review, the examinations do not appear to contain all of the information necessary to properly evaluate the Veteran's disability under recent decision.  Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  Thus, additional examination is needed.

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with claims being remanded, as the outcome of these issues could affect the adjudication of TDIU.  As such, the Board finds that remanding the TDIU claim is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic type examination to determine the current severity of the Veteran's right knee and right foot/ankle disabilities, to include both orthopedic and neurological symptoms if appropriate.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating knee and foot/ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.  

2.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

4.  The case, including the issue of entitlement to a TDIU, should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


